Title: From John Adams to François Adriaan Van der Kemp, 18 March 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy March 18 1813

A Jacobine Clubb, or a Washington benevolent Society, has a Right to discard, and exclude a Member, who will not conform to their Rules. The hard Cyder Clubb, which once existed, might refuse to associate with a Member who complained that the Cyder was too Sour. The Lying Clubb might banish from their Society an individual, who remains of Conscience might think the Lies of the Majority too gross. But who gave these Societies a Right, Power or Authority to Send Such refractory  Members, Such Non Conformists to Hell? to give them to Satan to be buffeted, i.e. roasted, fryed, broiled, like Calvinus and Arrius on the Plafond of the Church of St John the Second in Spain which I described, to you in a former Letter?
Si sta Si sta bene, non se move is a good Precept, Proverb Maxim, unless you can change your Position for a better.
Good Bye, i.e. God be with you, Cicero and Mandius. I cannot wait upon you now.
In 1774, when Congress first met in Philadelphia, The Delegates from Massachusetts Thomas Cushing, Samuel Adams, John Adams and Robert Treat Paine were visited at their Lodgings by the Anabaptist President of the Providence Colledge, by Mr Bacchus an Anabaptist Preacher in the County of Bristol in Massachusetts and informed that a Conference or Consultation was desired, with Us, but We were not informed upon what Subject. A few mornings afterwards Stephen Hopkins, a Wet Quaker, formerly Governor of Rhode Island and Samuel Ward, a Wet Anabaptist, who also had been formerly Governor of Rhode Island called upon the Delegates of Massachusetts and informed them that a Number of Gentlemen from different Parts of America were desirous to become acquainted with Us, and of conferring with Us upon Some Points of Importance to the Union of the Colonies then proposed to be formed. Especially as We represented the People of Massachusetts then the most Suffering Colony and in the most dangerous Situation. Without much hesitation or deliberation We agreed to meet the Gentlemen the next Evening at Eight O Clock in Carpenters Hall, the room where Congress dayly held there Sittings. We were punctual to the hour, but found the Hall already Occupied. Around the long Table Satt, I Suppose Fifty Quakers, each covered with a broad brimmed wide Spreading black beaver, with a diameter as large as a West India Umbrella. We were conducted to respectable Seats and after a short pause Bacchus arose and exhibited Complaints against The Legislative and Judicial Authorities of Massachusetts for Injustice, Partiality and Persecution against the Quakers and Anabaptists. We requested that Cases might be named and Facts Stated. This was done. It happened, very fortunately that Mr Cushing and Mr Samuel Adams had been in The Legislature when the Petitions there had been discussed; and Mr Paine and Mr John Adams one or the other of them had been concerned at the Bar as Councellors in every Cause before the Judicial Courts. The Cases were all candidly explained and compleatly justified.
When this discussion Subsided, a quite different turn was given to the Conference.
The great Quakers, The Pembertons, the Drinkers and the Shoe Makers &c were all there. Thomas Mifflin who was educated a Quaker, told me that the principals among these Quaker Families believed nothing of the matter, but kept up the Show for the sake of the Wealth and consideration they derived from the Party.
Israel Pemberton, the great Belweather of the Flock, arose and Said, The Conference was not intended, So much to enquire after particular Facts and individual Cases, as into general Principles. Their Complaint was against The Establishment of Religion in The Massachusetts Bay: and they had desired an Interview with Us to induce Us to engage that our Constituents Should abolish all our Laws relative to an Establishment of Religion.
I had heard much of this Man and his Associates and of the Pensilvanian Quakers in general and their awful Apprehensions of Independence. I now perceived what I have believed ever Since that the design of the Plotters of this Interview was to alienate all the Sectaries from the Cause, and divide the Colonies.
Whether my Risibles or Iracibles were put to the Severest Tryal, I can not Say. But I preserved my Temper and my Gravity.
Perhaps I ought to acknowledge, that through Life I have been at times, trop inclin, a Saisir les Ridicules, a  Odir les detestables, et a mepriser la Simulation et L’hypocrisie. That though I have endeavoured in general to observe the rule of Wisdom Suaviter in modo, fortiter in Re: yet on Some trying Occasions, I have found it more natural to obey the impulse of the latter than easy to remember the former part of the Precept.
In answer to Mr Pemberton, I said Massachusetts had no establishment but of Ministers and Meetinghouses and Laws Obliging Men to attend public Worship once a month. Those Laws, Pemberton Said Should be abolished. A. We have no Authority to abolish them nor to agree that they Shall be abolished. Pemberton. Would not you allow your Brethren in the other Colonies, liberty of Conscience? A. Most certainly; and We hope our Brethren in the other colonies will allow Us  Liberty of Conscience too. P. Poh!  Pray dont alledge that. A. But I can alledge that with great Truth. The People of that Colony always have always had Such laws. They were born and bred under them. They think them, Salutary. They judge them necessary for the Instruction and Education of the rising Generation, indeed for the benefit and improvement of all of every Age. They conscientiously believe them indispensible for their happiness. Here Israel muttered Some Sneering Expression about their consciences; when some little leaven of that hereditament of Infirmity derived from my respectable Ancestors Adam and Eve I Suppose fermented and made me pronounce rather too emphatically and energetically “It may be depended on that The People of Massachusetts are as religious and as conscientious, as any People in this Country, or any other; that they are conscientiously attached to their Religion and these Laws; and you might as well undertake to remove the Sun, Moon and Stars from their orbits as to induce them to make any material Change in their religion or the Laws they think essential  to the Support of it.
Next Morning Governor Ward and Dr Rogers an Anabaptist Divine and Professor of Belle Letters in the University of Philadelphia came to our Lodgings and informed Us that We had given them Satisfaction. But The Quakers only Said that John Adams had not deceived them. That he had told them what to depend Upon. The great Body of them have disliked the Name of Adams ever Since, and at all Elections have propagated far and wide that John Adams was a Presbyterian, had established Presbyterianism in the Constitution of Massachusetts and intended to establish it through out the United States, and compell Quakers Baptists and all other Denominations to pay taxes to Support The Presbyterian Church.
Another Anecdote of Quaker Benevolence to me recorded in one of their General Meetings, about an intercepted Letter in which they convicted me of aiming at Independence in June 1775, must be reserved for another Opportunity, if you desire it.

John AdamsThe Quakers are no better nor worse than other Sects of Christians or Philosophers.